 



EXHIBIT 10.5
DONALD J. STEPHENS
EARLY RETIREMENT, RESIGNATION
AND RELEASE AGREEMENT
     THIS AGREEMENT is made as of March 22, 2006, between WAUWATOSA SAVINGS BANK
(the “Bank”) and DONALD J. STEPHENS (the “Executive”).
     WHEREAS, the Executive is currently employed as Chairman and Chief
Executive Officer of the Bank and its holding companies, Wauwatosa Holdings,
Inc. and Lamplighter Financial MHC (together the “Company”), and
     WHEREAS, the Executive and the Bank are parties to the Wauwatosa Savings
Bank Supplemental Retirement Benefit Plan, dated as of July 13, 1999 (the
“SERP”), which provides the Executive with certain benefits upon termination of
his employment;
     WHEREAS, the Executive and the Bank are parties to the Employment
Agreement, dated as of October 4, 2005 (the “Employment Agreement”), which
governs the terms of the Executive’s current employment relationship with the
Bank;
     WHEREAS, the Executive is currently a participant in the Wauwatosa Savings
Bank Employee Stock Ownership Plan (the “ESOP”); and
     WHEREAS, the Bank and the Executive have had discussions regarding the
possible resignation by the Executive in an orderly fashion providing for
reasonable management succession and the terms and conditions that would be
applicable; and
     WHEREAS, the parties wish to enter into this Agreement to finalize all such
terms and conditions.
     NOW, THEREFORE, in consideration of the Executive’s past and future service
and of the mutual promises herein made and other good and valuable
consideration, the parties agree as follows:

  1.   Early Retirement and Resignation. The Executive hereby resigns from all
positions (including, but not limited to, directorships) with the Bank, the
Company and their affiliates and subsidiaries, and retires as an employee of the
Bank, effective as of December 31, 2006 (the “Early Retirement and Resignation
Date”). The Bank, the Company and their affiliates and subdivisions hereby
accept such resignation effective as of the Early Retirement and Resignation
Date. The Executive shall continue to receive his current base salary and all
benefits to which he is entitled as a full-time

 



--------------------------------------------------------------------------------



 



      executive employee of the Bank until the Early Retirement and Resignation
Date, including but not limited to, consideration for a 2006 year end bonus
reasonably commensurate with past bonus awards and taking into consideration the
additional contributions of the Executive in coordinating the transition of Bank
and Company management. Any such bonus shall be paid in January 2007. The
parties agree that the Bank or its affiliates may alter and reduce the
Executive’s duties at any time from the date hereof to the Early Retirement and
Resignation Date, but that any such reduction in duties will not constitute a
violation of the Employment Agreement nor affect the amounts owed to Executive
under this paragraph 1 or the remainder of this Agreement.     2.   Employment
Agreement. The parties to this Agreement acknowledge and agree that the
Executive’s resignation shall be treated as a voluntary termination pursuant to
Section 2.4 of the Employment Agreement and that Executive shall be due the
benefits set forth therein. The parties further acknowledge that the Employment
Agreement shall continue in full force and effect following the execution of
this Agreement and that, upon and after the Early Retirement and Resignation
Date, Executive shall continue to be subject to the provisions of the Employment
Agreement that by their terms survive his termination of employment, including,
but not limited to, the provisions of Article III of the Employment Agreement
regarding Executive’s noncompetition and confidentiality obligations.     3.  
SERP. The parties to this Agreement acknowledge and agree that notwithstanding
the fact that Executive will not have attained his “Early Retirement Date” as of
his resignation from employment with the Bank, the Executive shall be due
benefits pursuant to Section 3.1 of the SERP as if he had attained his Early
Retirement Date. The parties further acknowledge that the SERP shall continue in
full force and effect following the execution of this Agreement and that, upon
Executive’s resignation, Executive shall continue to be subject to the
provisions of the SERP that by their terms survive his termination of
employment, including, but not limited to, the provisions of Section 8 of the
SERP regarding Executive’s noncompetition obligations. Notwithstanding anything
in this Agreement or the SERP, the parties agree that the SERP payments shall
commence on the first day of the month following the date that is six (6) months
after the date of the Executive’s separation from service (as defined in
Section 409A of the Internal Revenue Code (“Section 409A”)). The Company and the
Executive agree to execute any reasonable amendments to this Agreement and the
SERP as may be necessary to ensure compliance with Section 409A.

-2-



--------------------------------------------------------------------------------



 



  4.   ESOP. The parties to this Agreement acknowledge that the Executive shall
remain a participant in the Bank’s ESOP through the Early Retirement and
Resignation Date and that, on account of Executive’s vested years of service,
Executive shall be fully vested in his “Employer Contribution Account” as of the
Resignation Date.     5.   Equity Compensation Benefits. The parties acknowledge
that the Company will be seeking shareholder approval of the Wauwatosa Holdings,
Inc. 2006 Equity Incentive Plan (the “2006 Incentive Plan”) at the Company’s
2006 Annual Meeting of Shareholders to be held on May 16, 2006. The Executive
acknowledges that on account of the vesting schedule for awards under the 2006
Incentive Plan, any potential awards to Executive would be forfeited upon his
resignation. Consequently, Executive acknowledges and agrees that he shall not
be granted any awards under the 2006 Incentive Plan if it is approved by the
Company’s shareholders.     6.   Automobile. Section 2.4 of Article II of the
Employment Agreement provides that, within 15 days following the Executive’s
voluntary termination of employment, the Bank will transfer to the Executive
title to the Bank automobile that he is using at the time his employment
terminates. To comply with the requirements of Section 409A of the Code, the
parties agree that the Executive’s right to title to such automobile is
terminated. In lieu of such right, the parties agree that the Bank shall provide
the Executive with a cash lump sum payment in an amount such that after payment
by the Executive of all taxes on such payment (assuming Executive is in the
highest marginal state and federal income tax brackets), the Executive retains
an amount equal to the fair market value, as of the Early Retirement and
Resignation Date, of the Bank automobile used by the Executive. The Bank shall
pay such lump sum amount to the Executive on the first business day that is at
least six months after the Early Retirement and Resignation Date. The parties
agree that the Executive shall have the right to purchase from the Bank the Bank
automobile he is using at the time of his Early Retirement and Resignation Date.
The purchase price shall be the automobile’s fair market value on the date of
purchase.     7.   Release. In consideration of the Bank’s performance of its
promises in this Agreement, the Executive hereby releases the Bank, the Company,
their subsidiaries and affiliates, and their officers, directors, employees,
agents, predecessors and successors from any and all claims that the Executive
might have arising out of his employment and the termination thereof arising
prior to the time the Executive signs this Agreement, with the exception of
(a) Executive’s rights to receive vested benefits to which the

-3-



--------------------------------------------------------------------------------



 



Executive is entitled after the Early Retirement and Resignation Date under any
qualified or nonqualified employee benefits plans and arrangements of the
Company and Bank, (b) claims for indemnification as provided under applicable
law, any applicable insurance policies (e.g., directors and officers insurance),
the Articles of Incorporation or By-Laws of the Bank, the Company, or any
affiliate, or any applicable policy statements or indemnification agreements
with the Bank or any of its affiliates, and (c) obligations owed to the
Executive under this Agreement, the Employment Agreement, the SERP, or the ESOP.
The claims that are being released include, but are not limited to, claims for
wrongful discharge, breach of contract, harassment, unlawful terms and
conditions of employment, retaliation, defamation, invasion of privacy,
discrimination (including, but not limited to, discrimination on the basis of
age under the Age Discrimination in Employment Act and state and local law), the
Sarbanes-Oxley Act of 2002 and any other claims that might be brought under any
federal, state or local law or regulation that regulates the employment
relationship or employee benefits, whether such claims are known or unknown to
the Executive at the time the Executive signs this Agreement. The Bank, the
Company, their subsidiaries and affiliates, and their officers, directors,
employees, agents, predecessors and successors hereby release the Executive from
any and all claims that they might have arising out of or relating to acts or
omissions by the Executive prior to the time the Bank signs this Agreement,
excepting only any claims arising out of intentionally wrongful illegal conduct
by the Executive.

  8.   Acknowledgments. Each party acknowledges entering into this Agreement
knowingly, freely and voluntarily. The Executive acknowledges that:

  (a)   he has been and is hereby advised by the Bank to consult with legal
counsel before signing this Agreement;     (b)   he has 21 days from the date of
his receipt of this Agreement within which to consider it;     (c)   he
understands that this Agreement includes a final general release of the Bank,
its subsidiaries and affiliates, and their officers, directors, employees,
agents, predecessors and successors, for any and all claims described in
paragraph 6 up to the date that this Agreement is signed; and     (d)   he may,
within 7 calendar days following the date of his execution of this Agreement,
revoke this Agreement by giving written notice

-4-



--------------------------------------------------------------------------------



 



of his intent to revoke to William F. Bruss, General Counsel, Wauwatosa Savings
Bank. This Agreement shall not become effective or enforceable until this 7-day
revocation period has expired. TIME IS OF THE ESSENCE WITH REGARD TO THIS
PARAGRAPH.

  9.   Representation. Each party represents and acknowledges that in executing
this Agreement, such party has not relied upon any representation or statement
not set forth herein made by the other party or any of the other party’s agents,
representatives or employees with regard to the subject matter, basis or effect
of this Agreement. The Bank represents and warrants that it has obtained all
consents, approvals and authorizations required to execute, deliver and perform
this Agreement, that they are in full force and effect as of the date hereof,
and that this Agreement is a valid, binding and enforceable obligation of the
Bank in accordance with its terms.     10.   Severability. The invalidity or
unenforceability of any provision of this Agreement shall not affect or impair
the validity or enforceability of any other provision and this Agreement shall
be construed as if such invalid or unenforceable provision were not contained
herein.     11.   Entire Agreement; Governing Law. This Agreement sets forth the
entire agreement between the parties hereto and completely supersedes any prior
agreements or understandings between the parties. It may be amended only by an
agreement in writing signed by both parties. This Agreement shall be governed by
and construed in accordance with the laws of the State of Wisconsin, without
regard to its conflict of laws provisions.

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have signed this Agreement as of the dates
set forth below opposite their names.

     
/s/ Donald J. Stephens
  March 22, 2006
 
   
DONALD J. STEPHENS
  Date

WAUWATOSA SAVINGS BANK

     
By: /s/ Douglas S. Gordon
  March 22, 2006
 
   
DOUGLAS S. GORDON, PRESIDENT
  Date

-6-